 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BOCHENE,                                    No. 2:17-cv-0768 TLN DB PS
12                         Plaintiff,
13              v.                                        ORDER TO SHOW CAUSE
14    MFRA TRUST 2014-2,
      MFRESIDENTIALASSETS, LLC AS
15    ADMINISTRATOR, et al.,
16                         Defendants.
17

18             Plaintiff Anthony Bochene is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20             On July 13, 2018, the undersigned issued an order setting this matter for a status

21   conference on August 24, 2018. (ECF No. 40.) Pursuant to the order plaintiff was to file a status

22   report on or before August 10, 2018. (Id. at 2.) Plaintiff, however, failed to file a timely status

23   report.

24             Accordingly, on August 17, 2018, the undersigned issued an order to show cause as to

25   why this action should not be dismissed due to plaintiff’s lack of prosecution. (ECF No. 41.)

26   That order also continued the August 24, 2018 status conference to October 5, 2018, and ordered

27   plaintiff to file a status report on or before September 21, 2018. On September 4, 2018, plaintiff

28   filed a letter apologizing for failing to file a timely status report on or before August 10, 2018.
                                                         1
 1   (ECF No. 45.) Despite this apology, plaintiff again failed to file a timely status report on or

 2   before September 21, 2018.

 3          The failure of a party to comply with the Local Rules or any order of the court “may be

 4   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

 5   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

 6   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 7   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 8   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 9          In light of plaintiff’s pro se status, plaintiff’s September 4, 2018 letter, and in the interests

10   of justice, the court will provide plaintiff with a final opportunity to show good cause for

11   plaintiff’s conduct. This is not the first-time plaintiff’s failure to prosecute has delayed this

12   action. (ECF Nos. 14, 36, 41.) Plaintiff’s failure to timely comply with this order will result in

13   the recommendation that this action be dismissed without prejudice.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

16   this case should not be dismissed for lack of prosecution.1

17          2. The October 5, 2018 status conference is continued to Friday, November 2, 2018, at

18   10:00 a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom

19   No. 27 before the undersigned.

20          3. All parties are required to appear at the Status Conference, either by counsel or, if
21   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

22   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

23   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

24   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

25   cellphone.

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
 1           4. Plaintiff shall file and serve a status report on or before October 19, 2018, and

 2   defendant shall file and serve a status report on or before October 26, 2018. Each party’s status

 3   report shall address all of the following matters:

 4                   a.      Progress of service of process;

 5                   b.      Possible joinder of additional parties;

 6                   c.      Possible amendment of the pleadings;

 7                   d.      Jurisdiction and venue;

 8                   e.      Anticipated motions and the scheduling thereof;

 9                   f.      Anticipated discovery and the scheduling thereof, including
                             disclosure of expert witnesses;
10
                     g.      Future proceedings, including the setting of appropriate cut-off
11                           dates for discovery and for law and motion, and the scheduling of a
                             final pretrial conference and trial;
12
                     h.      Modification of standard pretrial procedures specified by the rules
13                           due to the relative simplicity or complexity of the action;
14                   i.      Whether the case is related to any other case, including matters in
                             bankruptcy;
15
                     j.      Whether the parties will stipulate to the magistrate judge assigned
16                           to this matter acting as settlement judge, waiving any
                             disqualification by virtue of her so acting, or whether they prefer to
17                           have a Settlement Conference before another magistrate judge;
18                   k.      Whether the parties intend to consent to proceed before a United
                             States Magistrate Judge; and
19
                     l.      Any other matters that may aid in the just and expeditious
20                           disposition of this action.
21           5. Plaintiff is advised that failure to file a timely status report, or failure to appear at the

22   status conference either in person or telephonically, may result in a recommendation that this

23   action be dismissed for lack of prosecution and as a sanction for failure to comply with court

24   orders and applicable rules. See Local Rules 110 and 183.

25   Dated: October 2, 2018

26
27
     DLB:6
28   DB\orders\orders.pro se\bochene0768.osc4
                                                          3
